Exhibit 10.2

 

WADDELL & REED FINANCIAL, INC.

 

2003 EXECUTIVE INCENTIVE PLAN
As Amended and Restated

 

Effective July 14, 2004

 

1.                                      Purpose

 

The purposes of the Plan are to advance the interests of stockholders of the
Company by providing performance-based incentives to eligible Participants and
to enable the Company and its Subsidiaries to attract, retain, motivate and
reward the best qualified executive officers and key employees by providing them
with the opportunity to earn competitive compensation directly linked to the
Company’s performance. The Plan is designed to assure that amounts paid to
certain executive officers and employees of the Company will not fail to be
deductible by the Company for Federal income tax purposes because of the
limitations imposed by Section 162(m). With respect to individuals who are
Covered Employees, the Plan is intended to provide “qualified performance-based
compensation,” as such term is defined in Treas. Reg. Section 1.162-27(e), to
the extent deemed appropriate by the Committee at the time Performance Goals are
established for a Fiscal Year. Nothing herein shall be construed as preventing
the Plan from providing both “qualified performance-based compensation” and
nonqualified compensation for the same Fiscal Year in the manner permitted under
Section 162(m). The Plan shall be administered and construed in a manner
consistent with Section 162(m) and regulations thereunder for any Fiscal Year in
which the Plan is intended to provide “qualified performance-based
compensation.”

 

2.                                      Definitions

 

Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine, and neuter pronouns are interchangeable and that each
comprehends the others.

 

(a)                                  “Board” means the Board of Directors of the
Company.

 

(b)                                 “Committee” means the Compensation Committee
of the Board (or such other committee of the Board that the Board shall
designate from time to time) or any subcommittee thereof comprised of two or
more directors each of whom is an “outside director” within the meaning of
Section 162(m).

 

(c)                                  “Company” means Waddell & Reed Financial,
Inc.

 

(d)                                 “Covered Employee” means (i) the chief
executive officer of the Company, and (ii) a person designated by the Committee,
at the time of Performance Goals are established, who the Committee believes is
likely to be a “covered employee” (within the meaning of Section 162(m)(3)) with
respect to the fiscal year during which the Incentive Plan Award is granted or
in the foreseeable future.

 

--------------------------------------------------------------------------------


 

(e)                                  “Fiscal Year” means the twelve month period
beginning on each January 1 and ending on the following December 31.

 

(f)                                    “Incentive Percentage” means the
pre-established award formula established by the Committee for each Fiscal Year
which specifies a percentage of a pool of funds, as determined by the Committee,
to be paid as an Incentive Plan Award. The Committee may establish different
Incentive Percentages for individual Participants or different classes of
Participants, and/or, if applicable, the achievement levels of the Performance
Goals. Solely with respect to Covered Employees, for any Fiscal Year for which
the Plan is intended to provide “qualified performance-based compensation,” the
Incentive Percentages applicable to the Covered Employees must be established by
the Committee no later than 90 days (or, if earlier, the passage of 25% of the
performance period) after the beginning of the performance period for which the
Incentive Plan Award pertains.

 

(g)                                 “Incentive Plan Award” means the annual
incentive compensation award granted under the Plan, which is contingent and
based upon the attainment of the Performance Goals with respect to a Fiscal
Year.

 

(h)                                 “Participant” means (i) each executive
officer of the Company and (ii) each other individual employee or member of a
class of employees of the Company or a Subsidiary who the Committee designates
as a participant under the Plan. For each Fiscal Year, the Committee shall
determine which of such executive officers and other individual employees or
class of employees shall participate in the Plan. For any Fiscal Year for which
“qualified performance-based compensation” is to be provided, the Committee
shall designate the individual or classes of Covered Employees for such
compensation no later than 90 days (or, if earlier, the passage of 25% of the
performance period) of after the beginning of any performance period.

 

(i)                                     “Performance Goals” means the
pre-established objective performance goals established by the Committee for
each Fiscal Year.  Solely with respect to Covered Employees, for any Fiscal Year
for which the Plan is intended to provide ‘qualified performance-based
compensation,’ Performance Goals applicable to the Covered Employees must be
established by the Committee no later than 90 days (or, if earlier, the passage
of 25% of the performance period) after the beginning of any performance period
applicable to the relevant award.  One or more of the following business
criteria (including or excluding extraordinary and/or non-recurring items to be
determined by the Committee in advance) for the Company, on a consolidated
basis, and/or for specified subsidiaries or business or geographical units of
the Company (except with respect to the total shareholder return and earnings
per share criteria), shall be used by the Committee in establishing Performance
Goals for awards:  (i) earnings per share; (ii) increase in revenues;
(iii) increase in cash flow; (iv) increase in cash flow return; (v) return on
net assets; (vi) return on assets; (vii) return on investment; (viii) return on
capital; (ix) return on equity; (x) economic value added; (xi) operating margin;

 

2

--------------------------------------------------------------------------------


 

(xii) contribution margin; (xiii) net income; (xiv) pre-tax earnings;
(xv) pre-tax earnings before interest, depreciation and amortization;
(xvi) pre-tax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items; (xvii) operating income;
(xviii) total stockholder return; (xix) debt reduction; and (xx) any of the
above goals determined on an absolute or relative basis, or as adjusted in any
manner which may be determined in the discretion of the Committee, or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of competitor companies, including the group selected by the
Company for purposes of the stock performance graph contained in the proxy
statement for the Company’s annual meetings of stockholders.

 

(j)                                     “Plan” means the Waddell & Reed
Financial, Inc. 2003 Executive Incentive Plan, as Amended and Restated, as set
forth herein and as may be amended, modified or supplemented from time to time.

 

(k)                                  “Section 162(m)” means Section 162(m) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (including any proposed regulations).

 

(l)                                     “Stock” means the Company’s Class A
common stock, $0.01 par value.

 

(m)                               “Subsidiary” means any entity of which the
Company owns, directly or indirectly, equity representing more than 50% of the
voting power of all classes of equity entitled to vote.

 

3.                                      Administration

 

The Committee shall administer and interpret the Plan, provided that, in no
event, shall the Plan be interpreted in a manner which would cause any amount
payable under the Plan to any Covered Employee to fail to qualify as
performance-based compensation under Section 162(m) to the extent the Committee
intends compensation to so qualify. The Committee shall establish the
Performance Goals for any Fiscal Year in accordance with Section 4 and certify
whether such goals have been obtained. Any determination made by the Committee
under the Plan shall be final and conclusive on all parties, but shall be based
on such objective information or financial data as is relevant to the
Performance Goal(s). Subject to the provisions of the Plan, the Committee shall
have full discretionary authority to administer and interpret the Plan, to
exercise all powers either specifically granted to it under the Plan or as are
necessary or advisable in the administration of the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan, all of
which shall be binding on all persons, including the Company, the Participants
(or any person claiming any rights under the Plan from or through any
Participant), and any stockholder of the Company. The Committee shall act
pursuant to a majority vote at a meeting at which quorum, as defined by the
Committee Charter, is present or by unanimous written consent. The Committee may
employ such legal counsel, consultants, and agents (including counsel or agents
who are employees of the

 

3

--------------------------------------------------------------------------------


 

Company or a Subsidiary) as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel, consultant,
or agent and any computation received from such consultant or agent. All
expenses incurred in the administration of the Plan, including, without
limitation, for the engagement of any counsel, consultant, or agent shall be
paid by the Company. No member or former member of the Board or the Committee
shall be liable for any act, omission, interpretation, construction, or
determination made in connection with the Plan other than as a result of such
individual’s willful misconduct.

 

The Committee may delegate its responsibilities for administering the Plan to
one or more persons as the Committee deems necessary. However, the Committee may
not delegate its responsibilities under the Plan relating to any Covered
Employee where such delegation is prohibited under Section 162(m) pertaining to
“qualified performance-based compensation.”

 

4.                                      Incentive Plan Awards

 

(a)                                  Performance Goals. On or before April 1 of
each year (or such other date as may be required or permitted under
Section 162(m)), the Committee shall establish the Performance Goals that must
be satisfied in order for a Participant to receive an Incentive Plan Award for
such year.

 

(b)                                 Certification and Maximum Amount Payable.
The Committee shall, promptly after the date on which the necessary financial,
individual or other information for a particular Fiscal Year becomes available,
certify: (i) whether, or the degree to which, if applicable, each of the
Performance Goals has been attained; and (ii) with respect to each qualifying
Participant who is a Covered Employee, the amount of the Incentive Plan Award,
if any, payable to such Participant. The Committee or its designee shall
likewise certify the amount of the Incentive Plan Award, if any, payable with
respect to a qualifying Participant who is not a Covered Employee. If the
Committee certifies in writing that any of the Performance Goals established for
the relevant Fiscal Year under Section 4(a) have been satisfied, each
Participant who is employed by the Company or one of its Subsidiaries on the
last day of the Fiscal Year for which the Incentive Plan Award is payable shall
receive the Incentive Plan Award. The Incentive Plan Award shall be determined
by multiplying the Incentive Percentage applicable to the Participant by the
dollar amount of the pool of funds available with respect to the Fiscal Year to
which the Incentive Plan Award pertains. In no event, however, will an Incentive
Plan Award for a Covered Employee exceed $5,000,000. To be eligible for payment
of any Incentive Plan Award, the Participant must: (i) have performed the
Participant’s duties to the satisfaction of the Committee; (ii) have not engaged
in any act deemed by the Committee to be contrary to the best interests of the
Company; and (iii) otherwise complied with Company policies at all times prior
to the date the Incentive Plan Award is actually paid. No Incentive Plan Award
shall be paid to any Participant who does not satisfy each of the above. If a
Participant’s employment terminates for any reason (including, without
limitation, his death, disability, or retirement under the terms of any
retirement plan maintained by the Company or a Subsidiary) prior to the last day
of the Fiscal Year for which the

 

4

--------------------------------------------------------------------------------


 

Incentive Plan Award is payable, such Participant shall receive an Incentive
Plan Award equal to the maximum Incentive Plan Award payable to such Participant
under the preceding sentence multiplied by a fraction, the numerator of which is
the number of days that have elapsed during the calendar year in which the
termination occurs prior to and including the date of the Participant’s
termination of employment and the denominator of which is 365.

 

(c)                                  Negative Discretion. Notwithstanding any
provision in Section 4(b) to the contrary, the Committee shall have the right,
in its absolute discretion, (i) to reduce or eliminate the amount otherwise
payable to any Participant under Section 4(b) based on individual performance or
any other factors that the Committee, in its discretion, shall deem appropriate
and (ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under Section 4(b).  Notwithstanding the foregoing,
in no event shall reduction of any Participant’s payment amount have the effect
of increasing the amount paid to any Covered Employee.

 

(d)                                 Affirmative Discretion. Notwithstanding any
other provision in the Plan to the contrary, (i) the Committee shall have the
right, in its discretion, to pay to any Participant who is not a Covered
Employee an annual Incentive Plan Award for such year in an amount up to the
maximum bonus payable under Section 4(b), based on individual performance or any
other criteria that the Committee deems appropriate, and (ii) in connection with
the hiring of any person who is or becomes a Covered Employee, the Committee may
provide for a minimum Incentive Plan Award amount in any calendar year,
regardless of whether performance objectives are attained.

 

5.                                      Payment

 

Except as otherwise provided hereunder, payment of any Incentive Plan Award
amount determined under Section 4 shall be made to each Participant as soon as
practicable after the Committee certifies that one or more of the applicable
Performance Goals have been attained (or, in the case of any Incentive Plan
Award payable under the provisions of Section 4(d), after the Committee
determines the amount of any such Incentive Plan Award).  The Incentive Plan
Award may be paid in whole or in part, in the discretion of the Committee, in
either options to purchase Stock or in shares of Stock which will be subject to
certain restrictions and/or a risk of forfeiture, with the remainder, if any, to
be paid in cash.  The value of any Stock-based payment under an Incentive Plan
Award shall be determined in the sole and absolute discretion of the Committee. 
The Committee will establish a formula to convert an Incentive Plan Award into a
Stock-based payment of equivalent fair market value.  All options to purchase
Stock and restricted Stock issued as payment for all or any part of an Incentive
Plan Award shall be distributed from the total number of shares of Stock
reserved and available for distribution under the Waddell & Reed Financial, Inc.
1998 Executive Deferred Compensation Stock Award Plan, as amended and restated,
and as may be further amended, modified or restated, and shall comply in full
with all of the terms and provisions regarding stock options and restricted
stock, as applicable, set forth in such stock award plan, including, without
limitation, Section 6A thereof.

 

5

--------------------------------------------------------------------------------


 

6.                                      General Provisions

 

(a)                                  Effectiveness of the Plan. The Plan became
effective with respect to calendar years beginning on or after January 1, 1999
and shall remain effective until December 31, 2008, unless the term is extended
by action of the Board.

 

(b)                                 Amendment and Termination. Notwithstanding
Section 6(a), the Board or the Committee may at any time amend, suspend,
discontinue, or terminate the Plan; provided, however, that no such amendment,
suspension, discontinuance, or termination shall adversely affect the rights of
any Participant with respect to any Fiscal Year which has already commenced and
no such action shall be effective without approval by the stockholders of the
Company to the extent necessary to continue to qualify the amounts payable
hereunder to Covered Employees as “qualified performance-based compensation”
under Section 162(m).

 

(c)                                  Designation of Beneficiary. Each
Participant may designate a beneficiary or beneficiaries (which beneficiary may
be an entity other than a natural person) to receive any payments which may be
made following the Participant’s death. Such designation may be changed or
canceled at any time without the consent of any such beneficiary. Any such
designation, change or cancellation must be made in a form approved by the
Committee and shall not be effective until received by the Committee. If no
beneficiary has been named, or the designated beneficiary or beneficiaries shall
have predeceased the Participant, the beneficiary shall be the Participant’s
spouse or, if no spouse survives the Participant, the Participant’s estate. If a
Participant designates more than one beneficiary, the rights of such
beneficiaries shall be payable in equal shares, unless the Participant has
designated otherwise.

 

(d)                                 No Right of Continued Employment. Nothing in
this Plan shall be construed as conferring upon any Participant any right to
continue in the employment of the Company or any of its Subsidiaries.

 

(e)                                  No Limitation on Corporate Actions. Nothing
contained in the Plan shall be construed to prevent the Company or any
Subsidiary from taking any corporate action which is deemed by it to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on any awards made under the Plan. No employee, beneficiary or
other person shall have any claim against the Company or any Subsidiary as a
result of any such action.

 

(f)                                    Non-alienation of Benefits. Except as
expressly provided herein, no Participant or beneficiary shall have the power or
right to transfer, anticipate, or otherwise encumber the Participant’s interest
under the Plan. The Company’s obligations under this Plan are not assignable or
transferable except to (i) a corporation which acquires all or substantially all
of the Company’s assets, or (ii) any corporation into which the Company may be
merged or consolidated. The provisions of the Plan

 

6

--------------------------------------------------------------------------------


 

shall inure to the benefit of each Participant and the Participant’s
beneficiaries, heirs, executors, administrators, or successors in interest.

 

(g)                                 Withholding. Any amount payable to a
Participant or a beneficiary under this Plan shall be subject to any applicable
Federal, state, and local income and employment taxes and any other amounts that
the Company or a Subsidiary is required by law to deduct and withhold from such
payment.

 

(h)                                 Severability. If any provision of this Plan
is held unenforceable, the remainder of the Plan shall continue in full force
and effect without regard to such unenforceable provision and shall be applied
as though the unenforceable provision were not contained in the Plan.

 

(i)                                     Governing Law. The Plan shall be
construed in accordance with and governed by the laws of the State of Kansas,
without reference to the principles of conflict of laws except that any matters
relating to the internal governance of the Company shall be governed by the
general corporate laws of the state of Delaware.

 

(j)                                     Headings. Headings are inserted in this
Plan for convenience of reference only and are to be ignored in a construction
of the provisions of the Plan.

 

(k)                                  Plan not Funded. Plan awards shall be made
solely from the general assets of the Company. To the extent any person acquires
a right to receive payments from the Company under the Plan, the right is no
greater than the right of any other unsecured general creditor.

 

(l)                                     No Guarantee. While a discretionary
Incentive Plan Award may have been paid in the past, whether such payments will
be made in the future will depend upon various factors, such as the Company’s
financial condition and performance. There is no guarantee that the Company will
pay any such discretionary award.  The Committee may, in its sole discretion,
reduce, eliminate or increase, any Incentive Plan Award, except that the amount
of any Incentive Plan Award intended to be “qualified performance-based
compensation” may not be increased above the amount established for the
Performance Goal and Incentive Percentage. The Company may withhold an Incentive
Plan Award, or portions thereof, for any reason including gross misconduct
(e.g., theft, dishonesty/compromised integrity, fraud, harassment, etc.) or any
actions deemed to be contrary to the best interests of the Company by the
Committee.

 

(m)                               Rights to Payments. No Participant shall have
any enforceable right to receive any Incentive Plan Award made with respect to a
Fiscal Year or to retain any payment made with respect thereto if for any reason
the requirements of Section 4 are not satisfied.

 

7

--------------------------------------------------------------------------------